Title: From Benjamin Franklin to William Strahan, 9 May 1763
From: Franklin, Benjamin
To: Strahan, William


Dear Sir,
Virginia, May 9. 1763
I have been from Philadelphia about 3 Weeks on a Journey hither upon the Business of the Post Office, but am now returning home, where I hope to find some Letters from you, as I hear that two Pacquets are arrived at New York since I came out. I have answer’d the Letters receiv’d from you by my Son, and have little to add. I congratulate you sincerely on the signing of the Definitive Treaty, which if agreable to the Preliminaries, gives us a Peace the most advantageous as well as glorious, that was ever before obtain’d by Britain. Throughout this Continent I find it universally approved and applauded; and am glad to find the same Sentiments prevailing in your Parliament, and the unbias’d Part of the Nation. Grumblers there will always be among you, where Power and Places are worth striving for, and those who cannot obtain them are angry with all that stand in their way. Such would have clamour’d against a Ministry not their particular Friends, even if instead of Canada and Louisiana they had obtain’d a Cession of the Kingdom of Heaven. But Time will clear all Things, and a very few Years will convince those who at present are misled by Party Writers, that this Peace is solidly good, and that the Nation is greatly oblig’d to the wise Counsels that have made it.
My affectionate Regards to Mrs. Strahan and your Children; and believe me ever, My dear Friend, Yours sincerely
B Franklin
Please to put Mr. Becket in mind to send me the French Work on the Arts as it comes out. Also any new Pieces that are thought good.
Have you put the Cato Majors into his Hands?
Mr. Strahan
